Citation Nr: 0529920	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-38 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel














INTRODUCTION

The appellant had active military service from November 1942 
to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.                  

In the appellant's substantive appeal, dated in October 2004, 
the appellant indicated that he desired a hearing before a 
member of the Board at the RO.  However, in a Report of 
Contact, dated in November 2004, it was noted that according 
to the appellant, he wished to withdraw his request for a 
Travel Board hearing.  It was also reported that the 
appellant did not want a videoconference hearing in lieu of a 
Travel Board hearing, and that it was his request that his 
case be forwarded to the Board for appellate consideration.  


FINDING OF FACT

The appellant's current bilateral hearing loss is not 
attributable to his period of active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2005).     


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

With respect to VA's duty to notify, the RO sent the 
appellant a letter in January 2003, prior to the initial 
rating decision with regard to the issue on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, or records from 
other Federal agencies.  The appellant was informed that he 
was responsible for providing sufficient information to VA so 
records could be requested.  In addition, the Board observes 
that the October 2004 statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  The Board further 
notes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  The appellant has also been 
notified of the applicable laws and regulations pertinent to 
his service connection claim.  Moreover, the appellant has 
been afforded the opportunity to present evidence and 
argument in support of the claim.  Id.  Thus, VA's duty to 
notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  In this regard, the appellant's service medical 
records are sparse and only consist of Information From the 
Hospital Admission Cards Created by the Office of the Surgeon 
General, Department of the Army (1942-1945) and (1950-1954), 
which shows that the appellant was hospitalized in April 1944 
for pneumonia.  According to the National Personnel Records 
Center (NPRC), no other service medical records are available 
and are presumed destroyed in a fire at the NPRC in 1973.  
Thus, further efforts to obtain these records would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The duty to assist also includes providing a 
medical examination or 


obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the Board notes that 
in June 2003, the appellant underwent a VA examination which 
was pertinent to his service connection claim.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  The 
RO has obtained all relevant VA and private medical records 
identified by the appellant.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Factual Background

The appellant's WD AGO Form 53-55, Enlisted Record and Report 
of Separation, Honorable Discharge, shows that he had active 
military service from November 1942 to August 1945.  The form 
also reflects that the appellant's military occupational 
specialty (MOS) was as an automotive mechanic and that he 
received the Combat Infantryman Badge, the Driver and 
Mechanics Badge, the European African Middle Eastern Campaign 
Medal, One Silver Service Star, the Good Conduct Medal, and 
the World War II Victory Medal.  According to the form, the 
appellant participated in the following battles and 
campaigns: Tunisia, Naples-Foggia, Rome-Arno, North 
Apennines, and Po Valley.

As previously stated, the appellant's service medical records 
are sparse and only consist of Information From the Hospital 
Admission Cards Created by the Office of the Surgeon General, 
Department of the Army (1942-1945) and (1950-1954), which 
shows that the appellant was hospitalized in April 1944 for 
pneumonia.  According to the NPRC, no other service medical 
records are available and are presumed destroyed in a fire at 
the NPRC in 1973.    

A private medical record, dated in May 1998, shows that at 
that time, the appellant underwent an audiological 
examination.  The audiological evaluation revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 20, 30, 35, 45, and 55 decibels, respectively.  In 
the left ear for the same frequencies, he had pure tone air 
conduction threshold levels of 40, 60, 60, 65, and 75 
decibels, respectively.   

In June 2003, the appellant underwent a VA audiological 
examination.  At that time, he reported general difficulty 
with regard to his hearing.  The examiner noted that 
according to the appellant, he began to have hearing 
difficulty approximately 20 years ago.  The appellant stated 
that he first had his hearing tested in 1998.  He reported 
noise exposure in service from small arms fire and periodic 
mortar and artillery fire.  The appellant denied occupational 
or recreational noise exposure, and he denied tinnitus.  The 
audiological examination revealed that the appellant had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 30, 55, 50, 
55, and 60 decibels, respectively, with a pure tone average 
of 55 decibels.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 40, 60, 60, 
70, and 75 decibels, with a pure tone average of 66 decibels.  
Speech discrimination percentages were 86 percent in his 
right ear, and 70 percent in his left ear.  The examiner 
interpreted the results as showing mild to moderately-severe 
sensorineural hearing loss in the right ear, and a mild to 
severe sensorineural hearing loss in the left ear.  The 
examiner opined that given the lack of any evidence of 
hearing loss until over 40 years following the appellant's 
separation from active duty, and the report of onset of 
hearing difficulty to be approximately 35 years following 
separation, it was less than likely that the appellant's 
hearing loss was due to noise exposure in service.   

In September 2003, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from September 2001 to 
September 2003.  The records are negative for any complaints 
or findings of bilateral hearing loss.   

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).     

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

At the outset, the Board notes that the appellant's service 
medical records are not obtainable, and it is presumed that 
they were destroyed in a fire at the NPRC in 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).   

In the instant case, it is not in dispute that the appellant 
has current bilateral hearing loss.  In this regard, the 
Board finds that the audiometric findings obtained from the 
May 1998 private audiological examination, and from the June 
2003 VA audiological examination, reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385.  

However, after reviewing the evidence of record, the Board 
finds that the appellant's bilateral hearing loss is not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  The appellant contends that he was 
exposed to 


loud noises during service, specifically during combat.  In 
this regard, the Board acknowledges the appellant's honorable 
combat service.  The evidence of record shows that he 
received the Combat Infantryman Badge.  Thus, the Board finds 
that the appellant's statements in regard to his noise 
exposure credible and consistent with military service.  See 
38 U.S.C.A. § 1154(b) (West 2002).  However, even accepting 
that the appellant was exposed to acoustic trauma during 
service, the first evidence of record of any bilateral 
hearing loss is in May 1998, approximately 52 years after the 
appellant's discharge from the military.  Cf. Maxson v. 
Gober, 230 F.3d 1330 (Fed.Cir. 2000) (noting that aggravation 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Moreover, 
in the appellant's June 2003 VA examination, the examiner 
opined that given the lack of any evidence of hearing loss 
until over 40 years following the appellant's separation from 
active duty, and the report of onset of hearing difficulty to 
be approximately 35 years following separation, it was less 
than likely that the appellant's hearing loss was due to 
noise exposure in service.

In this case, the fact remains that there is no competent 
medical evidence of record which shows that the appellant's 
current bilateral hearing loss is related to his period of 
active military service.  The only evidence of record 
supporting the appellant's claim is his own lay opinion that 
he currently has bilateral hearing loss which is related to 
his period of active military service, specifically to his 
in-service noise exposure.  However, the appellant has not 
been shown to possess the training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation, and his opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

As such, the fact remains that there is no credible and 
persuasive medical evidence of record which links the 
appellant's currently diagnosed bilateral hearing loss to his 
period of active military service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim, the 


benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, in light of 
the above, the Board finds that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for bilateral hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


